Citation Nr: 1126480	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-07 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right calf and/or knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which held that new and material evidence had not been received to reopen the claims for service connection for a right calf and/or knee disability, and a right ankle disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the evidence indicates that these claims require additional development.  

During an October 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had been treated in 1978 and 1979 at the Roosevelt Little Rock VA Medical Center (VAMC).  He stated that this facility had moved locations and it was now at the McClellan VAMC.  Transcript (T.) at pp. 4-8.  The Veteran stated that the staff at this facility had said that his muscle spasms were due to his active duty injuries.  T. at pp.  4-6.  He also testified that within the past six months he had undergone an MRI at the same facility, which he identified as the Little Rock VAMC, which showed current disability.  T. at pp. 9-10.

The Board notes these VA treatment records are not in the claims file, and VA has made no effort to obtain them.  There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also observes that in this case there has not been adequate compliance with VA's duty to notify and assist the claimant in substantiating a claim for VA benefits pursuant to The Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, a November 2008 VCAA notice provided incomplete information about the procedural history of the Veteran's right calf and/or knee, and right ankle, service connection claims.  The notice informed the Veteran that service connection for these disabilities had been denied in March 2001 and August 2001.  In fact, more recently, an August 2005 Board decision denied service connection for residuals of a right ankle strain on the merits, and most recently, an August 2006 rating decision denied claims to reopen the claims for service connection for the disabilities at issue.  As a result, corrective notice is required to prevent any prejudice to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment reports from the Little Rock VAMC dated during 1978 and 1979, and after February 12, 2010, as well as any other of the Veteran's medical records at any VAMC that are not already of record.

2.  Issue the Veteran and his representative a VCAA notice letter as to the issues on appeal consistent with Kent, supra.  The notice letter should reflect the recent final denial of the claim for service connection for a right ankle disability by a Board decision dated August 12, 2005, and that the most recent prior final denial of claims to reopen the claims for service connection for the disabilities at issue was an August 2006 rating decision.

3.  After affording an appropriate period for response to the VCAA notice letter, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


